 Case 21-16520-JNP            Doc 21-2 Filed 08/16/21 Entered 08/16/21 11:31:28   Desc
                                  Proposed Order Page 1 of 2




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 Joseph Lubertazzi, Jr., Esq.
 Franklin Barbosa, Jr., Esq.
 McCARTER & ENGLISH, LLP
 100 Mulberry Street
 Newark, New Jersey 07102
 (973) 622-4444
 jlubertazzi@mccarter.com
 fbarbosa@mccarter.com

 Counsel for Tiger Finance, LLC

 In re:                                            Chapter 11

 ALUMINUM SHAPES, L.L.C.,                          Case No. 21-16520 (JNP)

                           Debtor.



                  ORDER FOR ADMISSION PRO HAC VICE OF STEVEN E. FOX
The relief set forth on the following page is ORDERED.




ME1 37226808v.1
 Case 21-16520-JNP          Doc 21-2 Filed 08/16/21 Entered 08/16/21 11:31:28                Desc
                                Proposed Order Page 2 of 2



          This matter having been brought before the Court on application of Steven E. Fox for an
 Order For Admission Pro Hac Vice; and the Court having reviewed the moving papers of the
 applicant, Steven E. Fox, and considered this matter pursuant to Fed.R.Civ.Proc.78, D.N.J.
 L.Civ.R.101.1 and D.N.J. LBR 9010-1, and good cause having been shown; it is

          ORDERED that Steven E. Fox be permitted to appear pro hac vice; provided that
 pursuant to D.N.J. L.Civ. R. 101.1(c)(4), an appearance as counsel of record shall be filed
 promptly by a member of the bar of this Court upon whom all notices, orders and pleadings may
 be served, and who shall promptly notify Steven E. Fox of their receipt. Only an attorney at law
 of this Court may file papers, enter appearances for parties, sign stipulations, or sign and receive
 payments on judgments, decrees or orders, and it is further
          ORDERED that Steven E. Fox shall arrange with the New Jersey Lawyers' Fund for
 Client Protection for payment of the annual fee, for this year and for any year in which Steven
 E. Fox continues to represent a client in a matter pending in this Court in accordance with New
 Jersey Court Rule 1:28-2 and D.N.J. L. Civ. R. 101.1, said fee to be deposited within twenty
 (20) days of the date of the entry of this Order, and it is further
          ORDERED that the $150.00 fee required by D.N.J. L. Civ. R. 101(c)(3) for pro hac vice
 admission to the United States District Court for the District of New Jersey shall also be payable
 within twenty (20) days of entry of this Order. Payment in the form of a check must be payable
 to "Clerk, USDC" and forwarded to William T. Walsh, the Clerk of the United States District Court
 for the District of New Jersey (the “Clerk”), at the following address:
                                   United States District Court
                                     District of New Jersey
                             Martin Luther King, Jr. Federal Building
                                        50 Walnut Street
                                      Newark, N.J. 07102
                              Attention: Pro Hac Vice Admissions

          and it is further ORDERED that Steven E. Fox shall be bound by the Local Rules of the
 United States District Court for the District of New Jersey and the Local Rules of Bankruptcy
 Procedure for the District of New Jersey; and it is further
          ORDERED that the Clerk shall forward a copy of this Order to the Treasurer of New
 Jersey Lawyers' Fund for Client Protection within 5 days of its date of entry.




ME1 37226808v.1
